Citation Nr: 1645952	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  09-40 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Elizabeth Gwin, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a June 2013 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) in October 2014, which was granted by Order of the Court that same month.  The Court vacated the Board's June 2013 decision with respect to the denial of entitlement to service connection for PTSD, and remanded the appeal for further action consistent with the Joint Motion.  

In an April 2015 decision, the Board again denied entitlement to service connection for PTSD.  The Veteran appealed this decision to the Court.  The parties filed a Joint Motion for Remand in November 2015, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration consistent with the Joint Motion.

Finally, in her October 2009 substantive appeal, the Veteran did not request a hearing before the Board.  However, in a May 2016 statement, the Veteran's attorney requested a videoconference hearing before the Board.  Following a pre-hearing teleconference, the Veteran submitted an October 2016 motion requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if she were to be granted benefits sought on appeal.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015). 

FINDING OF FACT

Resolving all doubt in the Veteran's favor, evidence of record shows that the currently diagnosed acquired psychiatric disorder, to include PTSD, is causally related to events during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2015).

There are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280   (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

Service treatment records reflected that, upon clinical evaluation at her October 1968 enlistment examination, the Veteran was psychiatrically normal.  In an associated Report of Medical History, she denied nervous trouble and stated that she was "in good health" and "never complain[s] of any sickness besides menstrual cramps."  She was seen in August 1969 for complaints of painful menses and was diagnosed with severe dysmenorrheal.  Later that month, she requested a mental health consultation as a result of depression.  She reported that she has "had in mind to take pill or to get pregnant to get out of [Parris Island]."  Upon inspection, she threatened to commit suicide if not transferred off Parris Island to a different duty station.  She was assessed as fit for duty and was noted to have a passive aggressive personality. 

In September 1969, the Veteran reported for treatment of bloody stools and was assessed as having constipation and mild hemorrhoids; inspection revealed no fissures.  She was treated for an upper respiratory infection in October 1969 and, later that month, again reported rectal pain with bloody stools and was assessed as constipated.  She received a rectal examination which revealed "no rectal pathology." Based on her symptom descriptions, she was assessed as experiencing menstrual pain.  In December 1969, she reported for treatment of menstrual cramps, but was noted to not have any flow; a physical examination was unremarkable.  Later that month, she again complained of menstrual cramps and requested to see a doctor rather than a nurse.  Upon seeing the doctor, she also reported nausea.  She was not seen again until mid-January 1970.  At that time, she was noted to have borderline enlargement of the uterus, "possibly."  By the end of the month, a pregnancy, of approximately two months duration, had been confirmed.  The Veteran's January 1970 discharge examination reflects that on clinical evaluation, she was psychiatrically normal.

Service personnel records reflected certificates, awarded in June 1969 and October 1969, of courses completed in San Diego, California, and Washington, D.C., respectively, as well as several items of correspondence.  The correspondence revealed that the Veteran was not pleased with her duty assignment to Parris Island.  In August 1969, she wrote to the sergeant who recruited her and contended that she had not signed up for three years of active duty; she wrote that he had promised she would only have to serve two years rather than the three required by her enlistment paperwork.  She requested that the sergeant "act now" to reduce her service time or she would contact her parents and "inform the commandant."  She contended that "these people" (presumably other persons stationed at Parris Island) "are against blacks."  

In September 1969, she wrote to her Senator and requested assistance.  She informed the Senator that she had been promised a term of only two years active duty as well as an 'area option,' but had not received either.  The Veteran reported that she "can't cope with this southern treatment" and asked if the Senator could assist her in either a transfer or a discharge because, as a trip to a psychologist had been unsuccessful, her only other "way out of the marines is get pregnant." 

Subsequent to congressional inquiry, the military conducted an investigation and gathered statements from the recruiting sergeant, another sergeant at the recruiting station, as well as the officer in charge of the recruiting station.  The recruiting sergeant wrote in a September 1969 statement that he had properly informed the Veteran prior to her enlistment that the minimal service requirement was two years of active with one year reserve, but she had requested three active and one reserve.  He also stated that he had advised her that no area option was available.  The recruiting sergeant stated that the Veteran visited him while home on leave after basic training and had informed him that he wanted to "get out of Parris Island even if she had to get pregnant."  The other sergeant wrote a statement verifying that appropriate procedures had been followed in regard to the Veteran's enlistment and that she had been fully advised.  The officer in charge issued a statement to the commandant reflecting that appropriate enlistment procedures had been followed in regard to the Veteran's enlistment.

She wrote again to the recruiting sergeant in October 1969 and again contended that he had "promised" she would only serve two years and reminded him that she had "joined for [him], not [her]."  She again requested that he take action on her behalf.  The Veteran also wrote again to the Senator in October 1969, contending that she had been misled, and again asking for assistance.  The Brigadier General of the Marine Corps wrote to the Senator in November 1969 and attested that all appropriate procedures had been followed in regard to the Veteran's enlistment.  The last item of correspondence within the claims file was a January 1970 letter from the Veteran's commanding officer to her parents, informing them that the Veteran was being discharged due to pregnancy.

Post-service private treatment records reflected that the Veteran was treated in May 1970 for gonorrhea and gave birth in August 1970.  The August 1970 birth certificate did not list the father's name.  She subsequently used birth control, but, in November 1971 was diagnosed with another pregnancy.  She did not complete that pregnancy and became pregnant again in early 1972.  Despite February 1972 treatment of the third pregnancy, she was diagnosed with incomplete abortion in April 1972.  A September 1977 note reflected that she reported possible exposure to venereal disease and was treated for "probable" gonorrhea prior to diagnosis of candida with inflammation.

An August 2003 private treatment note reflected that the Veteran reported feeling anxious and depressed and informed her physician that "she was in Vietnam War for 2 years."  The physician assessed anxiety, depression, and "? PTSD," and noted that the Veteran reported that she would be evaluated by VA.  An August 2003 VA treatment note reflected that the Veteran reported experiencing some sexual harassment while in the military as well as verbal and physical abuse by her father prior to her military service.

In September 2003, the Veteran was evaluated by a licensed clinical psychologist for her claim for Social Security Administration (SSA) disability benefits.  During the evaluation, the Veteran reported that her physical condition had made her depressed.  She reported that as a child, her father was physically abusive towards her.  She denied being physically abused as an adult.  The psychologist diagnosed anxiety disorder, not otherwise specified, and noted that the Veteran was a childhood physical abuse survivor.

In September 2003, the Veteran wrote to VA and contended that she experienced PTSD, anxiety, and major depression as a result of sexual harassment and rape during her active duty service.  She stated that the incidents were "swept under the rug," but the rape resulted in her pregnancy and discharge from the service.  In the statement, the Veteran averred that the alleged MST affected her post-service life, preventing her from experiencing love and marriage.  She contended that she "cannot trust anyone" and "certainly cannot be intimate with anyone" as a result of the MST.

A September 2003 note from the Veteran's private physician reflects that she reported having been diagnosed with PTSD at a VA Medical Center.  VA treatment notes dated in September 2003 reflect that the Veteran reported treatment by her private physician.  In a November 2003 VA mental health treatment note, the Veteran reported that it was her "first visit" to the VA mental health center.  The VA psychiatrist noted her reports of verbal and physical abuse by her father as well as of an in-service rape.  She informed the psychiatrist that she was not in a relationship and had never married because she could not trust a man.  The psychiatrist diagnosed chronic PTSD and generalized anxiety disorder.

A January 2004 VA treatment note reflected that the Veteran was "distressed about sexual side effects" of Paxil and specifically complained of a poor sex drive and inability to climax.  A June 2004 VA mental health treatment note did not reflect any change in her diagnoses.  The Veteran's initial claims for service connection for anxiety, depression, and PTSD were denied in July 2004.  She was seen in January 2005 for complaints of worsening anxiety and she informed the provider that she wanted to retire early from work due to job stress. 

In March 2005, no symptom worsening was noted and her VA problem list reflected anxiety disorder as her only mental health diagnosis.  This diagnosis was reflected in subsequent problem lists and, in July 2008, the Veteran submitted a new claim of entitlement to service connection for PTSD.  She wrote that she experienced harassment and rape by a sergeant while she was stationed at Parris Island.  She wrote that, as a result, she became pregnant and was discharged and subsequently could not "stand to be around others especially of the male gender."

An August 2008 VA report of telephone contact reflected that the Veteran called, reported experiencing depression, and requested to see a particular VA mental health clinician whom she had not seen in "a few years."  She was seen later that same month; the note reflected that she was again requesting treatment for symptoms she attributed to MST.

The Veteran wrote to VA in August 2008, describing her alleged in-service assault.  A VA clinical therapist submitted an August 2008 letter on her behalf stating that the Veteran was treated for MST-related PTSD.  The following month, the therapist wrote again and more specifically attributed the Veteran's "severe PTSD" to the alleged MST.  An October 2008 VA mental health treatment note reflected diagnoses of depression and anxiety and complaints of stress about her employment.

In December 2008 VA mental disorders examination report, the Veteran informed the examiner that her father was "quite volatile, both verbally and physically" and that she had been assaulted during her active duty service.  She reported that she was single, found relationships difficult, and felt uncomfortable around men.  Although the Veteran attributed those symptoms to the alleged in-service MST, the examiner noted that they could also be attributed to childhood abuse by her father.  She denied that any mental health symptoms affected her work and stated that any work impairment was the result of physical disabilities.  The Veteran also informed the examiner that her daughter maintained contact with her father (i.e., the alleged rapist).  

Following clinical testing, the Veteran was diagnosed with PTSD.  The examination report reflected a detailed summary of the Veteran's claims file with citation to multiple documents within her service record.  The examiner concluded that, although MST was possible, the Veteran's current mental health symptoms were more likely than not attributable to childhood abuse.  The examiner explained that the claims file did not reflect, prior to the time the Veteran made her initial claim, that any MST occurred and that, based on conference with a clinician with over a decade of experience in treating MST, the Veteran's reaction thereto (to include allowing the perpetrator to maintain a relationship with her/his daughter) was not typical.

A March 2009 VA addendum opinion reflected that the examiner reviewed private medical evidence added to the record after the December 2008 examination.  The examiner observed that the records showed that the Veteran was treated for sexually transmitted disease during and after her initial pregnancy and then became pregnant again.  The examiner again discussed the in-service evidence, commented on the correspondence indicating that the Veteran planned to get pregnant during service in order to obtain a discharge, and noted that the post-service private medical evidence clearly reflected that she had not, as she had contended, avoided all sexual contact after the alleged MST.  The examiner again determined that, although the Veteran had PTSD, it was attributable to her childhood experiences rather than any in-service experience.

Despite the December 2008 and March 2009 diagnoses of PTSD, a May 2009 VA treatment note reflected that the Veteran's only mental health diagnosis was anxiety. The treating physician noted that one of her prescription medications could have been contributing to that diagnosis.  Subsequent VA treatment notes dated through 2013 continued to reflect complaints and finding for PTSD and anxiety disorder.

In a July 2016 medical opinion, a private psychologist opined that it was "as likely as not" that the Veteran suffered MST during service and that her current diagnosis of PTSD was connected to MST during service.  In an August 2016 medical opinion, an additional private psychologist opined that the Veteran's PTSD was aggravated by her in-service sexual trauma.  It was noted that the Veteran exhibited PTSD symptoms directly related to her in-service sexual assault and that her current PTSD symptoms were specific to her sexual assault.  Each psychologist explained their provided medical opinion, supporting those opinions by utilizing their own medical knowledge, citing to evidence included in the record as well as medical treatise articles to support proffered conclusions, and specifically addressing the prior VA medical opinions of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In view of the totality of the evidence of record, including the Veteran's consistent assertions of in-service personal assault or MST, post-service findings of PTSD, the unfavorable VA medical opinions from December 2008 and March 2009, and the favorable and well-reasoned findings contained in the recently received July 2016 and August 2016 medical opinions from two private psychologists, the Board finds that the Veteran's currently diagnosed PTSD was causally related to events during her active military service.  There is a great deal of evidence in this case.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


